Exhibit 13.1 TRANSCANADA PIPELINES LIMITED – FIRST QUARTER 2009 QuarterlyReport Management's Discussion and Analysis Management's Discussion and Analysis (MD&A) dated April 30, 2009 should be read in conjunction with the accompanying unaudited Consolidated Financial Statements of TransCanada PipeLines Limited (TCPL or the Company) for the three months ended March 31, 2009.It should also be read in conjunction with the audited Consolidated Financial Statements and notes thereto, and the MD&A contained in TCPL's 2008 Annual Report for the year ended December 31, 2008.
